Citation Nr: 0020674	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-00 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an earlier effective date for the award of 
special monthly pension benefits based on the need for aid 
and attendance.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to June 
1969, and from November 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran special monthly pension 
benefits based on the need for aid and attendance; an 
effective date of July 10, 1996 was assigned for this award.  
The veteran responded with a May 1997 notice of disagreement 
regarding the assigned effective date of his award, 
initiating this appeal.  A personal hearing before a hearing 
officer at the RO was afforded the veteran in July 1998.  

In the veteran's VA Form 9, he listed service connection for 
a psychiatric disability among the issues he wished to 
appeal.  The veteran was previously denied service connection 
for a psychiatric disability in December 1991, and a timely 
appeal is not of record; thus, his November 1997 statement 
should be construed as an informal application to reopen his 
claim for service connection for a psychiatric disability, 
and the RO should afford him appropriate development of this 
issue.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given 



a lower order of priority in terms of the necessity of 
carrying out the instruction completely.  

In his November 1997 VA Form 9, the veteran requested a local 
Board hearing, pursuant to 38 C.F.R. § 20.700 et seq.  The 
veteran subsequently agreed to a video conference hearing 
before a member of the Board, and this case will thus be 
remanded for this action to be accomplished.  See 38 C.F.R. 
§§ 20.703, 20.1304 (1999).  Due to his poor health and 
limited mobility, the veteran has requested a Board video 
conference hearing from a VA medical center convenient to his 
locale.  Pertinent VA regulations allow for video conference 
hearings "[w]hen suitable facilities and equipment are 
available."  38 C.F.R. § 20.700(e) (1999).  Hence, the RO 
should attempt, if feasible, to schedule the veteran, 
situated at a local VA medical center, for a video conference 
hearing with a traveling Board member sitting at the RO.  If 
such an action is not feasible, a travel Board hearing at the 
RO should be made available to the veteran.

In light of the above, this case is REMANDED for the 
following development:  

The RO should place the appellant on the 
docket for a travel Board hearing.  If 
feasible, the RO should schedule the 
travel Board hearing by video 
teleconference between the RO and the 
Lebanon VA medical center.  If such a 
video teleconference hearing is not 
feasible, the veteran should instead be 
scheduled to appear before the traveling 
Board Member at the RO.  The appellant 
and his representative should be afforded 
timely notice of the scheduled hearing. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




